DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The examiner contends that the drawings submitted on 02/11/2021 are acceptable for examination proceedings.

Response to Arguments
3.	Applicant’s arguments, see the remarks, filed on 09/20/2022, with respect to the rejection of claims 1, 9 and 16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Komiya (U.S. Pub. Nº 2008/0075484).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Nº 2004054062), in view of Komiya (U.S. Pub. Nº 2008/0075484).

7.	Regarding independent claim 1: Maruyama disclosed a print system comprising: 
 	printing hardware ([0007], line 1) to print monochrome pages in a color mode ([0018], line 4) or a monochrome mode ([0018], line 6); 
 	a processor ([0025], line 1); and 
 	a memory ([0048], line 3) storing instructions executable by the processor ([0025], lines 1-2) to: 
 	 	monitor a number of monochrome pages printed in the color mode and a total number of printed pages ([0046], lines 3-5); 
 	 	determine a ratio of the number of monochrome pages printed in the color mode to the total number of printed pages ([0047], lines 1-6); and 
 	 	switch between the color mode and the monochrome mode based on the ratio so as to reduce transitions between the color mode and the monochrome mode while printing the monochrome pages ([0048], lines 1-5; switching between the color mode and the monochrome mode only if the ratio of monochrome pages to the total number of pages is higher than a predetermined value reduces the transitions between the color mode and the monochrome mode).
 	Maruyama is silent about monitor a number of already printed monochrome pages printed in the color mode and a total number of already printed pages; and determine a ratio of the number of already printed monochrome pages printed in the color mode to the total number of already printed pages. 
 	Komiya disclosed an image forming apparatus comprising a processor configured to execute instructions to monitor a number of already printed monochrome pages and a total number of already printed pages; and determine a ratio of the number of already printed monochrome pages to the total number of already printed pages ([0152], lines 1-4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Komiya with those of Maruyama by using the ratio of already printed pages in order to decide the switch between the color mode and the monochrome mode.

8.	Regarding claim 2: The combination of Maruyama and Komiya disclosed the print system of claim 1, wherein the instructions are executable by the processor (Maruyama [0025], lines 1-2) to switch between the color mode and the monochrome mode based on the ratio (Maruyama [0048], lines 1-5) so as to further reduce color cartridge wear of the print system (Maruyama [0045], lines 1-3).

9.	Regarding claim 4: The combination of Maruyama and Komiya disclosed the print system of claim 1, wherein the processor is to switch between the color mode and the monochrome mode in a hysteretic manner (Maruyama [0012], lines 1-4; the time delay required to move/separate the color drums and photosensitive drums during the switch makes it a hysteretic switch).

10.	Regarding claim 5: The combination of Maruyama and Komiya disclosed the print system of claim 1, wherein the instructions are executable by the processor (Maruyama [0025], lines 1-2) to switch between the color mode and the monochrome mode 1785988849 by: while in the color mode, switching to the monochrome mode upon receiving a monochrome print job if the ratio is greater than a threshold, and then remaining in the monochrome mode upon completion of the monochrome print job (Maruyama [0048], lines 1-5); and while in the color mode, remaining in the color mode upon receiving the monochrome print job if the ratio is less than the threshold (Maruyama [0049] lines 1-2).

11.	Regarding claim 7: The combination of Maruyama and Komiya disclosed the print system of claim 1, wherein the instructions are executable by the processor (Maruyama [0025], lines 1-2) to switch between the color mode and the monochrome mode by: 
 	while in the monochrome mode, temporarily switching to the color mode upon receiving a color print job if the ratio is greater than a threshold (Maruyama [0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then switching back to the monochrome mode upon completion of the color print job (Maruyama [0048], lines 1-5; the ratio being greater than the threshold, the switch back will be made); 
 	while in the monochrome mode, switching to the color mode upon receiving the color print job if the ratio is less than the threshold (Maruyama [0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then remaining in the color mode upon completion of the color print job (Maruyama [0049] lines 1-2; the ratio being less than the threshold, the switch back will not be made); and 1885988849 
 	while in the monochrome mode, remaining in the monochrome mode upon receiving the monochrome print job (Maruyama [0045], lines 1-3).

12.	Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Nº 2004054062), in view of Komiya (U.S. Pub. Nº 2008/0075484).

13.	Regarding independent claim 9: Maruyama disclosed a non-transitory computer-readable medium ([0048], line 3) storing instructions executable by a processor ([0025], lines 1-2) to: 
 	monitor a number of monochrome pages printed by a print system in a color mode and a total number of pages printed by the print system ([0046], lines 3-5); 
 	determine a ratio of the number of monochrome pages printed in the color mode to the total number of pages ([0047], lines 1-6); and 
 	switch the print system between the color mode and a monochrome mode of the print system mode based on the ratio ([0048], lines 1-5) so as to reduce color cartridge wear of the print system while printing monochrome pages by the print system ([0045], lines 1-3).
 	Maruyama is silent about monitor a number of already printed monochrome pages printed by a print system in a color mode and a total number of already printed pages printed by the print system; and determine a ratio of the number of already printed monochrome pages printed in the color mode to the total number of already printed pages.
 	Komiya disclosed an image forming apparatus comprising a processor configured to execute instructions to monitor a number of already printed monochrome pages and a total number of already printed pages; and determine a ratio of the number of already printed monochrome pages to the total number of already printed pages ([0152], lines 1-4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Komiya with those of Maruyama by using the ratio of already printed pages in order to decide the switch between the color mode and the monochrome mode.

14.	Regarding claim 10: The combination of Maruyama and Komiya disclosed the non-transitory computer-readable medium of claim 9, wherein the processor (Maruyama [0025], lines 1-2) is to switch the print system between the color mode and the monochrome mode based on the ratio so as to further reduce transitions between the color mode and the monochrome mode while the print system is printing monochrome pages (Maruyama [0048], lines 1-5; switching between the color mode and the monochrome mode only if the ratio of monochrome pages to the total number of pages is higher than a predetermined value reduces the transitions between the color mode and the monochrome mode).

15.	Regarding claim 11: The combination of Maruyama and Komiya disclosed the non-transitory computer-readable medium of claim 9, wherein the processor is to switch the print system between the color mode and the monochrome mode in a hysteretic manner (Maruyama [0012], lines 1-4; the time delay required to move/separate the color drums and photosensitive drums during the switch makes it a hysteretic switch).

16.	Regarding claim 12: The combination of Maruyama and Komiya disclosed the non-transitory computer-readable medium of claim 9, wherein the processor (Maruyama [0025], lines 1-2) is to switch the print system between the color mode and the monochrome mode by: 
 	when the print system is in the color mode, switching the print system to the monochrome mode upon receiving a monochrome print job if the ratio is greater than a threshold, and then causing the print system to remain in the monochrome mode upon completion of the monochrome print job (Maruyama [0048], lines 1-5); and 
 	when the print system is in the color mode, causing the print system to remain in the color mode upon receiving the monochrome print job if the ratio is less than the threshold (Maruyama [0049] lines 1-2).

17.	Regarding claim 14: The combination of Maruyama and Komiya disclosed the non-transitory computer-readable medium of claim 9, wherein the processor (Maruyama [0025], lines 1-2) is to switch the print system between the color mode and the monochrome mode by: 
 	when the print system is in the monochrome mode, temporarily switching the print system to the color mode upon receiving a color print job if the ratio is greater than a threshold (Maruyama [0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then switching the print system back to the monochrome mode upon completion of the color print job (Maruyama [0048], lines 1-5; the ratio being greater than the threshold, the switch back will be made); 
 	when the print system is in the monochrome mode, switching the print system to the color mode upon receiving the color print job if the ratio is less than the threshold (Maruyama [0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then having the print system remain in the color mode upon completion of the color print job (Maruyama [0049] lines 1-2; the ratio being less than the threshold, the switch back will not be made); and
 	when the print system is in the monochrome mode, having the print system remain in the monochrome mode upon receiving the monochrome print job (Maruyama [0045], lines 1-3).

18.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Nº 2004054062), in view of Komiya (U.S. Pub. Nº 2008/0075484).

19.	Regarding independent claim 16: Maruyama disclosed a method comprising: 
 	receiving, by a print system ([0007], line 1) having a color mode ([0018], line 4) and a monochrome mode ([0018], line 6), a monochrome print job; 
 	if the print system is in the color mode and a ratio of a number of monochrome pages printed by the print system in the color mode to a total 2185988849 number of pages printed by the print system is greater than a threshold, switching to a monochrome mode before printing the monochrome print job and remaining in the monochrome mode after printing the monochrome print job ([0048], lines 1-5); 
 	if the print system is in the color mode and the ratio is less than the threshold, remaining in the color mode when and after printing the monochrome print job ([0049] lines 1-2); 
 	if the print system is in the monochrome mode, remaining in the monochrome when and after printing the monochrome print job; and printing the monochrome print job ([0012], lines 1-2).
 	Maruyama are silent about if the print system is in the color mode and a ratio of a number of monochrome pages printed by the print system in the color mode to a total 2185988849 number of pages printed by the print system is greater than a threshold.
 	Komiya disclosed an image forming apparatus comprising a processor configured to execute instructions to monitor a number of already printed monochrome pages and a total number of already printed pages; and determine a ratio of the number of already printed monochrome pages to the total number of already printed pages ([0152], lines 1-4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Komiya with those of Maruyama by using the ratio of already printed pages in order to decide the switch between the color mode and the monochrome mode.

Allowable Subject Matter
20.	Claims 3, 6, 8, 13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
21.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
22.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

24.	U.S. Patent application publication number 2009/0232538 to Cook also disclosed a similar invention in Fig. 13.

25.	U.S. Patent publication number 6,317,218 to Yorkey et al. also disclosed a similar invention in Figs. 5-7. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853